DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing (Fig. 1) was received on 05/05/2022. The drawing is acceptable.

Supplemental Amendment
The supplemental amendment filed on 05/12/2022 is entered and is being considered by the examiner.  Therefore, the documents therein, specifically, Amendment to the Claims, Amendment to the Specification, and Remarks/Arguments, supersede their corresponding ones in the after final amendment submitted on 05/05/2022.

Response to Amendment
The objection to the drawings is withdrawn in view of the replacement drawing and the correction made to the specification.
The objection to claims 3-4, 8, 10, and 17-18 are withdrawn in view of the amendment made to the claims.

Claim Interpretation
It is noted that the term “predominantly” recited in claims 1-2 and 16-18 is defined in the instant specification as meaning at least 50% by weight (Spec., pg. 4, lines 10-14).
 
Response to Arguments
Applicant’s arguments (see Remarks filed on 05/05/2022) with respect to the rejection of claim 1-5, 9-12, and 15 under 35 U.S.C. 103 over Serban (US Pub. 2012/0277505), in view of Sanchez (US Pub. 2006/0021914), have been fully considered and are persuasive.  Particularly, claim 1 has been amended by incorporating the recitation of claim 6, which was indicated allowable in the previous Office Action and, therefore, the amendment overcomes the above prior art rejection. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harry Shubin on 05/19/2022. The following claim amendment is based on the claims included in the supplemental amendment filed on 05/12/2022 

The application has been amended as follows: 
Claim 1
Lines 20-21: phase (31) in a separator (44) to recover [[a]] the first gaseous effluent (45) rich in hydrogen and [[a]] the first liquid hydrocarbon effluent (46);
Line 36: the recycle gas recycle gas is recycled to step iv),
Line 38: to obtain an overhead stream (23) comprising said C6-C7 aromatic hydrocarbon

Claim 2
Line 3: aromatics (25) in order to form a stream (26) predominantly comprising said C6-C7 aromatic 

Claim 16 
Line 17: hydrocarbon effluent (46) resulting from step iii), and cooling the liquid phase (32) resulting from
Line 35: to obtain an overhead stream (23) comprising said C6-C7 aromatic hydrocarbon compounds

Claim 17
Line 18: liquid hydrocarbon effluent (46), and cooling the liquid phase (32) resulting from the precooling to a
Line 36: to obtain an overhead stream (23) comprising said C6-C7 aromatic hydrocarbon compounds

Claim 18 
Line 18: first gaseous effluent (45), and cooling the liquid phase (32) resulting from the precooling to a 
Line 36: to obtain an overhead stream (23) comprising said C6-C7 aromatic hydrocarbon compounds

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests the claimed process for the production of C6-C7 aromatic compounds from a hydrocarbon feedstock comprising naphtha, as recited in claims 1 and 16-18. Specifically, no prior art of record teaches or suggests the claimed step of precooling the liquid phase (32) by heat exchange in an exchanger (39) fed with the first gaseous effluent (45) or the first liquid hydrocarbon effluent (46) resulting from step iii) (i.e. from the separator (44) conducting the first recontacting step), as required in claims 1 and 16. Furthermore, no prior art of record teaches or suggests the precooling steps recited in claims 17 and 18, each of which contains a narrower precooling limitation than claims 1 and 16.
Sanchez (US Pub. 2006/0021914 A1), applied in the previous Office Action, is considered the closest prior art of record to the claimed process of claims 1 and 16-18. Sanchez, which is drawn to a process for treating a catalytic reforming effluent, teaches: (i) separating a reforming effluent (Fig. 1, F) into a gaseous phase (G1) and a liquid phase (L1) ([0033]-[0034]); (ii) cooling the liquid phase (L1) to a temperature of 0ºC or - 10ºC by a heat exchanger (E1) ([0035], lines 7-12 and 17-22); and (iii) carrying out a recontacting of the liquid phase (L1) with the gaseous phase (G1) in a contact column (2) to obtain a first gaseous effluent (G2) and a first liquid effluent (L2). However, nothing in Sanchez or elsewhere in the prior art teaches or reasonably suggests additionally precooling the liquid phase (L1) by heat exchange specifically with the first gaseous effluent (G2) or the first liquid effluent (L2) obtained from the contact column (2), which corresponds to the claimed separator for carrying out the first recontacting step in claim 1 of the instant application.
Pappas et al. (US Pat. 5,238,555; hereinafter “Pappas”) is considered pertinent to the instant invention. Pappas teaches a process for recovering hydrogen-rich gases from a hydrocarbon conversion zone effluent, such as catalytic reforming effluent, using two refrigeration zones and an absorption vessel (Abstract; col. 6, lines 3-31 and 44-55). Particularly, Pappas teaches (see col. 12, line 62 – col. 13, line 59): (a) separating a reformate into a gaseous phase containing hydrogen (11 in Fig. 2) and a liquid phase containing hydrocarbons (10); (b) precooling the liquid phase by heat exchange (20’) with a first liquid hydrocarbon effluent (48) obtained from an absorption column (37), which corresponds to the claimed separator for carrying out a first recontacting step; (c) further cooling the liquid phase to a temperature of 0 °F in refrigeration zone (38); and (d) carrying out in the absorption column (37) a recontacting of the cooled liquid phase with the gaseous phase in a separator (37) to recover a first gaseous effluent (30) rich in hydrogen and the first liquid hydrocarbon effluent (48). However, Pappas does not teach the claimed steps of carrying out a second recontacting of the first liquid hydrocarbon effluent with a recycle gas and separating a second gaseous effluent enriched in C1 and C2 hydrocarbons and a second liquid hydrocarbon effluent; fractionating the second liquid hydrocarbon effluent to separate an overhead gaseous fraction and a bottom liquid fraction containing C4+ hydrocarbons; and condensing the overhead gaseous fraction to separate a liquid phase predominantly containing C3 and C4 hydrocarbons and recycling a gaseous phase as the recycle gas, as required in the instant invention.
In regard to whether it would have been obvious to apply the precooling step described in Pappas to the cooling step of Sanchez, the examiner notes that the first liquid hydrocarbon effluent (48) of Pappas is expected to be heated as a result of heat exchanging with the liquid phase (10) (col. 10, lines 47-49). However, it should be noted that Sanchez discloses sending the first liquid effluent (L2), which corresponds to the first liquid hydrocarbon effluent (48) of Pappas, to a second absorption column (12) for further separation of the remaining liquid hydrocarbon, wherein the liquid phase (L1) and the first liquid effluent (L2) similarly have a relatively low temperature ([0024], [0040]-[0042]). Sanchez even teaches cooling at least a portion of the first liquid effluent (L2) prior to its introduction to the second absorption column (12). Therefore, one skilled in the art would not have been motivated to apply the precooling step of Pappas to the Sanchez process, i.e., precooling the liquid phase (L1) by heat exchange with the first liquid effluent (L2), because it would increase the temperature of the first liquid effluent (L2) and make less efficient the subsequent separation step in the second absorption column (12) which operates at a relatively low temperature condition.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772  

/IN SUK C BULLOCK/Supervisory Patent Examiner, Art Unit 1772